                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                    )
                                             )
               Plaintiff,                    )       Civil Action No. 90-229E
                                             )
               v.                            )       District Judge Susan Paradise Baxter
                                             )
ROBERT BRACE, et al.,                        )
                                             )
               Defendants.                   )

                                            ORDER

       Pending before the Court in the above-captioned matter is the United States’ Motion to

Exclude Inauthentic and Undisclosed Exhibits (ECF No. [233]). The subject exhibits were filed

by Defendants in relation to the following three motions: (i) Plaintiff’s Second Motion to

Enforce Consent Decree (ECF No. 206); (ii) Defendants’ Motion to Vacate Consent Decree and

to Deny Stipulated Penalties (ECF No. [215]); and (iii) Defendants’ Motion for Relief from

Judgment Based on Extraordinary Circumstances (ECF No. [220]) (collectively, the “Consent

Decree Motions”). By Order entered this same date, the undersigned dismissed the Consent

Decree Motions without prejudice and allowed the parties to refile them in accordance with

specific deadlines. (See ECF No. [263].) It follows that the challenged exhibits are not presently

before the Court -- and may never be, unless Defendants choose to utilize them once again in

their forthcoming submissions.

       Accordingly, IT IS HEREBY ORDERED this 7th Day of December, 2018, that the

United States’ Motion to Exclude Inauthentic and Undisclosed Exhibits (ECF No. [233]) is

DISMISSED as moot. The dismissal is without prejudice, and Plaintiff may reassert its motion

to exclude the challenged exhibits if warranted based upon the Defendants’ future filings.




                                                 1
    /s/ Susan Paradise Baxter
    SUSAN PARADISE BAXTER
    United States District Judge




2
